Case: 3:20-cv-00090-TMR-MRM Doc #: 19 Filed: 11/17/20 Page: 1 of 2 PAGEID #: 821




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

GABRIEL SCHAAF,

                      Petitioner,               :   Case No. 3:20-cv-090

       - vs -                                       District Judge Thomas M. Rose
                                                    Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,
  Chillicothe Correctional Institution,

                                                :
                      Respondent.


      ORDER VACATING JUDGMENT; RECOMMITTAL ORDER


       This habeas corpus case, brought pro se by Petitioner Gabriel Schaaf, is before the Court

on Petitioner’s Objections (ECF No. 18) to the Magistrate Judge’s Report and Recommendations

(“Report,” ECF No. 15).

       The Report was filed and served October 21, 2020. As the Report noted, this allowed

Petitioner seventeen days to file objections (ECF No. 15, PageID 807). As an incarcerated person,

Petitioner could file objections by depositing them in the prison mail system not later than the

seventeenth day after the Report was filed, or November 9, 2020. The Objections contain

Petitioner’s representation that he deposited the Objections in the prison mail system on November

6, 2020 (ECF No. 18, PageID 810, 819). For whatever reason, the Objections were not postmarked

until November 10, 2020, (Id. at PageID 820) and were not received by the Clerk and docketed

until November 16, 2020.




                                                1
Case: 3:20-cv-00090-TMR-MRM Doc #: 19 Filed: 11/17/20 Page: 2 of 2 PAGEID #: 822




       Unfortunately, the Objections were not received until the Court had entered an Order

adopting the Report as if no objections were being made and a Judgment (ECF Nos. 16 & 17).

While there is no independent corroboration of when Petitioner deposited his Objections, the Court

takes him at his word and will consider the Objections on the merits. Accordingly, the Order

Adopting Report and Recommendations (ECF No. 16) and the Judgment (ECF No. 17) are

VACATED, pursuant to Fed.R.Civ.P. 60.

       The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.



November 17, 2020.                                                   *s/Thomas M. Rose

                                                                     ________________________
                                                                           Thomas M. Rose
                                                                      United States District Judge




                                                 2
